           Case 1:21-cv-00196-SKO Document 6 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER JOHN WILSON,                           Case No. 1:21-cv-00196-SKO (PC)

12                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                        MOTION TO PROCEED IN FORMA
13            v.                                        PAUPERIS AND DIRECTING PAYMENT
                                                        OF INMATE FILING FEE BY THE
14   TUOLUMNE COUNTY, et al.,                           TUOLUMNE COUNTY SHERIFF
15                        Defendants.                   (Doc. 2)
16

17            Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18   (Doc. 2.) He has made the showing required by section 1915(a).

19            Accordingly, the Court ORDERS:

20            1. Plaintiff’s motion to proceed in forma pauperis is GRANTED.

21            2. The Tuolumne County Sheriff or his designee shall collect payments from

22                 Plaintiff’s inmate trust account in an amount equal to 20 percent of the preceding

23                 month’s income credited to the account, and shall forward those payments to the

24                 Clerk of the Court each time the amount in the account exceeds $10, in

25                 accordance with 28 U.S.C. § 1915(b)(2), until a total of $350 has been collected

26                 and forwarded to the Clerk of the Court. The payments shall be clearly identified

27                 by the name and number assigned to this action.

28   ///
        Case 1:21-cv-00196-SKO Document 6 Filed 02/18/21 Page 2 of 2


 1            3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 2               Plaintiff’s in forma pauperis application on the Tuolumne County Sheriff at 28 N.

 3               Lower Sunset Drive, Sonora, CA 95370.

 4            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

 5               Department, U.S. District Court, Eastern District of California, Sacramento Division.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     February 17, 2021                                  /s/   Sheila K. Oberto            .
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
